Citation Nr: 1329675	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran had active service from September 1953 to 
October 1958 and from April 1959 to May 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Veteran was scheduled to present testimony 
before a Veterans Law Judge in March 2013, but did not 
report to the hearing.  The record does not contain further 
explanation as to why the Veteran did not report to the 
hearing, or any additional requests for an appeals hearing.  
See 38 C.F.R. § 20.704.

This matter was before the Board in April 2013, and was then 
remanded for further development.

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
system to ensure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's current hearing loss did not begin in service, 
and is not related to in-service noise exposure or to 
service in any other way.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case with respect to the issue on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2013).  The information contained in an April 2008 
letter satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and disability 
rating in the April 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical 
treatment records, identified private treatment records, an 
article submitted by the Veteran, and a written statement 
from the Veteran's former work supervisor have been 
obtained.  Also, the Veteran was provided a VA examination 
in June 2008.  This examination and its associated reports 
in June 2008 and July 2013 were adequate because, along with 
the other evidence of record, they provided sufficient 
information to decide the appeal and a sound basis for a 
decision on the Veteran's claim.  The examination reports 
were based on examination of the Veteran by an examiner with 
appropriate expertise who thoroughly reviewed the claims 
file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Moreover, the agency of original jurisdiction (AOJ) has 
substantially complied with the Board's April 2013 remand 
instructions.  An addendum from the June 2008 VA examiner 
was obtained that contained the requested document review 
and adequately answered the Board's questions.  Under these 
circumstances, the Board finds that there has been 
substantial compliance with its remand instructions, and an 
additional remand to comply with the Board's directives is 
not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-
106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

There is no indication in the record that any additional 
evidence relevant to the issue on appeal is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been 
thoroughly reviewed. Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails 
to show with respect to the matter on appeal.  The Veteran 
should not assume that pieces of evidence, not explicitly 
discussed herein, have been overlooked.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that reasons for rejecting evidence favorable to the 
claimant be addressed).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as organic 
diseases of the nervous system, a presumption of service 
connection arises if the disease is manifested to a degree 
of 10 percent within a one year following discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
a claim for such diseases.  38 C.F.R. §§ 3.303(b); see 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

This presumption is rebuttable by affirmative evidence to 
the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d)(1).  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence 
of record, support a conclusion that the disease was not 
incurred in service.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and his current disability.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

With disability compensation claims, VA adjudicators are 
directed to assess both medical and lay evidence.  As a 
general matter, a layperson is not capable of opining on 
matters requiring medical knowledge.  See 38 C.F.R. § 
3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  In certain circumstances, however, lay evidence may 
be sufficient to establish a medical diagnosis or nexus.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  In addressing lay evidence and determining its 
probative value, if any, attention is directed to both 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted").  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran is not 
competent to provide evidence as to more complex medical 
questions and, specifically, is not competent to provide an 
opinion as to etiology in such cases.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462   (2007) (concerning 
rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self-interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  See 
generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 
but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

As reflected in an April 2012 statement, the Veteran asserts 
that his hearing worsened during his period of active duty 
until he was discharged.  The Veteran asserted that he was 
not allowed to reenlist in the National Guard because of his 
hearing loss, and that his in-service hearing loss was not 
just temporary.

Service personnel records reflect that the Veteran served as 
an armor crewman in an artillery division during his periods 
of service.

Service treatment records during the Veteran's first period 
of service do not reflect any notations of hearing loss or 
problems.  On a report of medical history in June 1958, the 
Veteran noted that he did not have and had never had ear 
trouble, and no hearing loss was noted.  In September 1961, 
the Veteran complained of his ears ringing for a week's 
duration, and stated that he had been at the pistol range 
the week before.  The diagnosis was bilateral tinnitus 
secondary to exposure to loud noise.  Audiological testing 
performed in October 1961 revealed abnormal hearing.  In 
December 1961, the Veteran reported a one-year history of 
hearing loss.  At the time, he reported a history of 
artillery duty and firing heavy weapons, and a two month 
history of tinnitus.  

In January 1962, audiological testing was noted to have 
shown high frequency hearing loss.  Service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  On 
audiological testing during a January 1962 service 
examination, pure tone thresholds, in decibels, converted 
from ASA units to ISO units, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
55
55
35
LEFT
15
10
40
40
15

The diagnosis was moderate "sensori-neural deafness" of the 
right ear, considered at that time to be temporary, and it 
was noted that the Veteran should not be exposed to loud 
noises such as artillery fire or explosions, and that rifle 
firing was permitted with ear protection.  

The Veteran again underwent audiological evaluation on his 
March 1962 examination for separation from service.  Pure 
tone thresholds, in decibels, converted from ASA units to 
ISO units were as follows:



HERTZ



500
1000
2000
4000
RIGHT
20
15
15
15
LEFT
20
15
10
5

At that time, the Veteran reported a history of ear trouble, 
and it was noted that he had had hearing loss but that it 
had improved.  A May 1962 statement signed by the Veteran 
indicates that there had been no change in his medical 
condition since the March 1962 examination.

The Veteran originally filed a claim of service connection 
for a bilateral ear condition in June 1965.  

The report of a private hearing test in July 1970 reflects 
that the Veteran reported hearing loss at high frequency 
sounds, and that he had exposure to gunfire in the military.  
Audiological testing revealed that pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
4000
RIGHT
5
10
5
10
LEFT
10
5
5
5

Audiological retesting that same day in July 1970 revealed 
that pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
5
15
25
60
LEFT
5
15
55
45

Private audiological testing in May 1971 revealed that pure 
tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
-5
5
30
60
65
LEFT
10
5
45
45
35

Private audiological testing in February 1972 revealed that 
pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
65
65
65
LEFT
5
10
55
55
35

At the time of an October 1976 examination for enlistment 
into the National Guard, audiological testing revealed that 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
20
15
15
20
LEFT
20
15
20
20

At that time, the Veteran reported that he did not have and 
had never had ear trouble or hearing loss.  

At the time of a January 1979 examination for reenlistment 
into the National Guard, audiological testing revealed that 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
15
15
10
5
LEFT
15
15
10
15

At that time, the Veteran again reported that he did not 
have and had never had ear trouble or hearing loss.  

At the time of an August 1982 examination for entry into the 
National Guard, audiological testing revealed that pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
20
35
65
25
LEFT
20
25
60
40

A second reading revealed pure tone thresholds, in decibels, 
as follows:



HERTZ



500
1000
2000
4000
RIGHT
15
35
65
50-65
LEFT
20
25
55
45

It was noted that the Veteran's auditory acuity was not 
acceptable for enlistment, but that the Veteran stated that 
his hearing loss was service connected, and that he had 
functioned in the National Guard with this problem in the 
past.  He reported a history of slight tinnitus and hearing 
loss in the right ear that had occurred in 1962 during 
active duty with an artillery division.  

In December 1982, the Veteran again filed a claim for loss 
of hearing, which he claimed began in January and April 
1962.  On March 1983 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
30
75
80
80
LEFT
15
20
55
60
65

It was noted that the Veteran exhibited a sloping mild to 
severe sensorineural hearing loss with impaired speech 
discrimination bilaterally.

Private and VA audiological testing dated from May 1995 to 
the present consistently reveals bilateral hearing loss. 

In June 2008, the Veteran submitted a statement from a 
person who had been his work supervisor in 1985 and 1986, 
and who stated that the Veteran had hearing problems on the 
job.  Also, in March 2009, the Veteran submitted a service 
record reflecting that in July 1958 he was given several 
doses of primaquine, and an article reflecting that quinine 
sulphate, an antimalarial formula, had side effects 
including tinnitus and deafness.

The report of a June 2008 VA audiological examination 
reflects that the Veteran reported difficulty hearing at 
home, understanding speech states, and misinterpreting words 
frequently.  It was noted that, while in service, he was 
exposed to anti-aircraft, quad 50 caliber, twin 44 
millimeter canons, and that he was not in combat but served 
in artillery, participated in training exercises, received 
armor training, and was an instructor of M48 tanks with 90 
millimeter canons.  It was noted that he was exposed to 
extensive firing and rifles while with the National Guard.  
It was noted that after service he was exposed to noise 
working in an auto assembly plant for a few years and tool 
and dye machine shops, and performing janitorial work.  The 
examiner diagnosed mild to severe sensorineural hearing loss 
of the right ear and mild to profound sensorineural hearing 
loss of the left ear. 

The examiner reviewed the claims file and noted the October 
and December 1961 treatment, January and March 1962 
audiological examinations, and October 1976, January 1979, 
and August 1982 service audiological examinations and 
reports of medical history.  The examiner noted that hearing 
loss was noted in service in January 1962, but that multiple 
tests completed after that, including in March 1962, October 
1976, and January 1979, all revealed normal hearing, and 
that the Veteran himself did not report hearing loss when 
asked in 1976 and 1979.  The examiner therefore concluded 
that the Veteran's hearing loss was less likely than not 
caused by or a result of military noise exposure.  

In a July 2013 addendum, the June 2008 audiological examiner 
stated that she had extensively reviewed the claims file and 
pertinent military and medical records, including the July 
1970, May 1971, and February 1972 private audiological 
evaluations.  The examiner cited the pertinent past 
audiological test records, including the July 1970 repeated 
tests revealing normal hearing the first time and hearing 
loss the second time; the examiner stated that the document 
revealed conflicting information, and that she would be 
speculating in determining which tests results were deemed 
accurate as there were no documentation to support why the 
test was repeated.  The examiner noted the prior opinion 
given in June 2008, and stated that while the January 1962 
in-service examination reflected hearing loss, multiple 
hearing tests competed after that all revealed normal 
hearing bilaterally, and that, therefore, "the hearing loss 
detected in 1962 was of a temporary nature."  The examiner 
specifically noted the July 1970, May 1971, and February 
1972 private audiological evaluations, and stated that they 
reflected hearing loss during the Veteran's non-active duty 
period, and that, again, this hearing loss was seen to be 
temporary as two military tests in October 1976 and January 
1979, completed after these private tests, reflected hearing 
within normal limits bilaterally.  The examiner stated that, 
therefore, her opinion regarding the Veteran's hearing loss 
being less likely than not caused by or a result of military 
service noise exposure remained unchanged.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's service 
connection claim must be denied. 

The record reflects a current hearing loss disability, and, 
given the Veteran's statements and his service as an armor 
crewman in an artillery division, the Veteran was likely 
exposed to very loud noise in service.  However, the weight 
of the evidence is against a finding that the Veteran's 
current hearing loss is related to in-service noise exposure 
or to service in any other way.   

In this case, the record reflects that the Veteran was 
diagnosed with hearing loss in-service, but that such 
hearing loss was noted to have resolved by his discharge 
from service.  Both in-service and post-service audiology 
testing results until the early 1980s are inconsistent with 
respect to whether the Veteran had hearing loss.  

The only competent and probative medical opinion evidence is 
that of the June 2008 VA audiology examiner, which was that 
the Veteran's hearing loss noted in service "was of a 
temporary nature," and that the Veteran's current hearing 
loss was less likely than not caused by or a result of 
military noise exposure.  The Board finds the examiner's 
opinions to be persuasive.  They were given after 
examination of the Veteran by an audiologist with 
appropriate expertise, and after a thorough review of the 
claims file and discussion of the pertinent documentation of 
the Veteran's hearing tests and medical records.  The 
examiner took into account the Veteran's noise exposure, 
including that of anti-aircraft canons, tanks, and extensive 
gunfire.  She also provided a clear and persuasive rationale 
for her opinion, which was that, while the Veteran was noted 
to have hearing loss in service and in examinations after 
service, such hearing loss was temporary in nature, as the 
Veteran's hearing at separation from service was normal, and 
as several subsequent hearing examinations years later 
revealed normal hearing, with the Veteran reporting no 
history of hearing loss at those times.  This explanation is 
consistent with the evidence of record, including the 
Veteran's separation examination report, which noted normal 
hearing and that the Veteran's previous hearing loss had 
been temporary, and the October 1976 and January 1979 
service audiology evaluations and reports of medical history 
from the Veteran.

Moreover, there is no competent and probative evidence 
contradicting the opinion of the VA audiology examiner or 
otherwise suggesting a nexus between the Veteran's current 
hearing loss and service, and neither the Veteran nor his 
representative have identified any.  The Board notes the 
Veteran's assertions that his in-service hearing loss was 
not just temporary, that it continued until the present, and 
that he was not allowed to reenlist in the National Guard 
because of his hearing loss.  The Board also notes the 
article submitted by the Veteran regarding the side-effects 
of quinine sulphate, including deafness, and the service 
record reflecting that in July 1958 he was given several 
doses of primaquine.  The Veteran is competent to report 
matters within his own personal knowledge, such as having 
hearing problems since his period of service.  See Layno, 6 
Vet. App. at 469.  Also, a lay person may speak as to 
etiology in some limited circumstances in which nexus is 
obvious merely through lay observation.  Jandreau, 492 F.3d 
1372.

However, the Veteran's contentions that his hearing loss was 
continuous since service are contradicted by his own reports 
in October 1976 and January 1979 that he did not have and 
had never had ear trouble or hearing loss.  In this regard, 
the Veteran passed his reenlistment examinations in October 
1976 and January 1979 and was noted to have been qualified 
for enlistment and reenlistment at those times; it was not 
until August 1982 that the Veteran was found not to have 
been qualified for retention due to his auditory acuity 
being unacceptable for enlistment.  The Board therefore 
finds that the Veteran's assertions of continuing hearing 
loss after service are not credible.  

Furthermore, while the Veteran might believe that his 
current hearing loss is medically related to service, the 
question of causation in this case extends beyond an 
immediately observable cause-and-effect relationship, where 
there is no such continuity of symptomatology, and whether 
the Veteran's in-service hearing loss condition was chronic 
is one that requires medical expertise to answer.  To the 
extent that the Veteran might be competent at all to make 
any such a determination, the Board would find it to be 
heavily outweighed by the opinions of the June 2008 VA 
examiner, who reviewed the entire claims file, and concluded 
that the Veteran's in-service hearing loss was temporary and 
that his current hearing loss was not related to service, 
which, for the reasons discussed above, the Board finds 
persuasive.

The Board notes that "sensori-neural deafness" of the right 
ear was diagnosed in service, and that organic diseases of 
the nervous system are listed under 38 C.F.R. § 3.309(a), 
and are thus typically considered "chronic."  See 38 C.F.R. 
§ 3.307(d).  However, the Board finds that the chronicity of 
the Veteran's in-service hearing loss has been rebutted in 
this case by the affirmative evidence to the contrary of the 
June 2008 VA examiner's medical opinions, which the Board 
finds competent to indicate that the Veteran's in-service 
hearing loss was temporary rather than chronic, and that his 
current loss is not related to his period of service.  Thus, 
in consideration of these opinions and all evidence of 
record, the Board finds that such evidence supports a 
conclusion that sensorineural hearing loss was not incurred 
in service.

Finally, the Board notes the June 2008 written statement 
from the Veteran's former supervisor, who asserted that the 
Veteran had hearing problems in approximately 1985 and 1986.   
However, the Veteran's hearing problems beginning in the 
1980s are not at issue in this case, but rather whether his 
current problems are related to his active duty service, 
which ended in May 1962.  The Veteran's former supervisor's 
statement is not pertinent to this question.

Thus, the Board finds that the evidence weighs against a 
finding that the Veteran's current hearing loss began 
during, or is otherwise related to, service.  Accordingly, 
service connection for bilateral sensorineural hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


